On the trial before Seawell, J., at PERQUIMANS, on the last circuit, the case was — that the mill had been erected   (155) under an order of Court, in the year 1784, and that for more than forty years preceding the filing of this petition, the land of the plaintiff had been covered by the pond; during all which period there had been an acquiescence by those under whom he claimed, without any suit or claim for damages. But *Page 128 
within that time, claims for compensation for the overflow of their lands, had been made by the owners of adjoining land, and within twenty years, grants or releases by those persons had been executed to the defendants.
His Honor instructed the jury that acquiescence for a great number of years, would in law, raise the presumption of a grant, but that such acquiescence must be for more than twenty years. But that this presumption might be repelled by testimony offered by the plaintiff, and his Honor left the jury to determine upon the effects of the grants and releases made to the defendants by the owners of adjacent land.
A verdict was returned for the defendants, and the plaintiff appealed.
I do not understand from the case, that the Court meant by using the word "grant" that a conveyance of the land was to be presumed. We understand the Court to mean a grant of an easement, or privilege of ponding the water on the defendant's lands. The Court instructed the jury that the presumption of a grant, arising from the use of an easement for more than twenty years and acquiescence by the owners of the land, might be repelled by other evidence, and if the presumption was not repelled, they ought to find for the defendants. We do not perceive any error in the charge of the Court, as we understand it from reading the whole of the charge. Mr. Starkie, in his book upon Evidence, makes the following remarks: "In considering the nature and effect of circumstantial evidence in question of title, the order which belongs to presumptive (156) evidence in general naturally presents itself. Accordingly, it will be proper to consider, 1st, in what cases long continued and peaceable possession is conclusive as to the right.2d. In what instances the law, although it does not conclusively infer a right, nevertheless gives to the evidence a technical force and operation, beyond its mere natural force and operation, as estimated by a jury.3d. In what cases the law raises no technical presumption, but the jury are left to make their own inferences, according to the natural weight of the evidence. The inference of title from adverse, undisturbed enjoyment is conclusive, 1st, in cases of prescription, 2d, in the different instances which fall within the statute of limitation. Secondly, when the law makes no conclusive inference, but, nevertheless, *Page 129 
gives to the evidence a technical efficacy, beyond its simple and natural force and operation. Under this head are to be classed the presumptions of legal title by grant or otherwise, to incorporeal rights in the land of others, founded on adverse possession and enjoyment of such rights for the space of twenty years. The presumption of right in such cases is not conclusive: in other words, it is not an inference of mere law to be made by the Court, yet it is an inference which the Courts advise juries to make wherever the presumption stands unrebutted by contrary evidence; such evidence in theory, is mere presumptive evidence; in practice and effect it is a bar. The precise period of twenty years seems to have been adopted in analogy to the enactment of the statute of limitations, which makes an adverse enjoyment of twenty years a bar to an action of ejectment; for as an adverse possession of that duration will give a possessory title to the land itself, it seems to be also reasonable that it should afford a presumption of a right, to a minor interest out of the land. Thus an enjoyment of lights; of a right of way over the land of another; of a market in the neighborhood of another market belonging to a grantee, under the crown, affords prima facie evidence of a legal right by grant or otherwise which if unrebutted by opposite evidence, ought to prevail." "The very                 (157) ground of the presumption in such cases is the difficulty of accounting for the possession and enjoyment, without presuming a grant, or other lawful conveyance. Hence, notwithstanding a continuance of possession far exceeding twenty years, if the original possession can be accounted for consistently with a title existing in another, it will be competent to the latter to rebut the presumption arising from the continuance of the possession." (3 Starkie from page 1204 to 1217.) The case before the Court rests on the rules established under the second classification of presumptive evidence. The defendant attempted to rebut the presumption, by showing that the plaintiff had purchased out the title of others, whose lands were overflowed by his mill pond. The evidence was fairly laid before the jury, and the law correctly expounded by the Court. The jury found a verdict for the defendants, on which judgment was given; which judgment we think ought to be affirmed.
PER CURIAM.                        Judgment affirmed.
Cited: Rogers v. Mabe, post, 190; Pugh v. Wheeler, 19 N.C. 59;Gerenger v. Summers, 24 N.C. 233; Ingraham v. Hough, 46 N.C. 42; Geerv. Water Co., 127 N.C. 354. *Page 130 
(158)